— Judgment unanimously affirmed. Memorandum: We find no reason in this record to vacate defendant’s bargained plea of guilty to manslaughter in the first degree. He entered his plea during trial after hearing the evidence against him and the court which accepted the plea had no reason to believe it was unfair or inappropriate (see People v Francis, 38 NY2d 150). There is nothing in the record which supports defendant’s claim that he was denied the effective assistance of counsel and defendant may pursue that issue under CPL 440.10 (see People v Brown, 45 NY2d 852, 853-854). (Appeal from judgment of Niagara County Court, Di Florio, J. — manslaughter, first degree.) Present — Hancock, Jr., J. P., Doerr, Denman, Moule and Schnepp, JJ.